Name: Commission Regulation (EU) NoÃ 656/2013 of 10Ã July 2013 laying down transitional measures regarding the model passport issued in Croatia for dogs, cats and ferrets Text with EEA relevance
 Type: Regulation
 Subject Matter: documentation;  agricultural activity;  transport policy;  organisation of transport;  European construction;  Europe
 Date Published: nan

 11.7.2013 EN Official Journal of the European Union L 190/35 COMMISSION REGULATION (EU) No 656/2013 of 10 July 2013 laying down transitional measures regarding the model passport issued in Croatia for dogs, cats and ferrets (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty of Accession of Croatia, and in particular Article 3(4) thereof, Having regard to the Act of Accession of Croatia, and in particular Article 42 thereof, Whereas: (1) Regulation (EC) No 998/2003 of the European Parliament and of the Council of 26 May 2003 on the animal health requirements applicable to the non-commercial movement of pet animals and amending Council Directive 92/65/EEC (1) applies, inter alia, to movements into Member States from third countries of pet animals of the species listed in Annex I thereto. Dogs and cats are listed in Part A and ferrets are listed in Part B of that Annex. (2) Section 2 of Part B of Annex II to Regulation (EC) No 998/2003 lists countries and territories, including Croatia, which apply to non-commercial movements of those pet animals rules at least equivalent to the rules provided for in that Regulation. (3) As a result, dogs, cats and ferrets moved from those countries and territories into Member States are allowed to be accompanied by a passport complying with the model set out in Annex I to Commission Decision 2003/803/EC of 26 November 2003 establishing a model passport for the intra-Community movements of dogs, cats and ferrets (2) and the additional requirements set out in Annex II to that Decision, with certain necessary adaptations with regard to the cover page of the model passport. (4) From the date of accession of Croatia, dogs, cats and ferrets are not to be moved from Croatia into another Member State unless they are accompanied by a passport complying with the model set out in Annex I to Decision 2003/803/EC and the additional requirements set out in Annex II to that Decision. (5) However, blank passports printed by the competent authorities of Croatia as well as those distributed to, but not yet issued by, authorised veterinarians in Croatia before the date of accession may still be in stock after that date. (6) At the same time, passports issued prior to the date of accession should, subject to certain conditions, continue to be accepted for a transitional period of three years in order to limit the administrative and financial burden on owners of pet animals. (7) Therefore, in order to facilitate the transition from the existing regime to that in force from the date of accession of Croatia, it is appropriate to lay down transitional measures for the movement of pet animals from Croatia into other Member States. (8) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health and neither the European Parliament nor the Council have opposed them, HAS ADOPTED THIS REGULATION: Article 1 Member States shall authorise the movement from Croatia into their territory of pet animals of the species listed in Parts A and B of Annex I to Regulation (EC) No 998/2003 which are accompanied by a passport issued by an authorised veterinarian in Croatia not later than 30 June 2014 and complying with the following requirements: (a) it is drawn up in accordance with the model set out in Annex I to Decision 2003/803/EC and the additional requirements set out in points A, B(2)(a), B(2)(c) and C of Annex II to that Decision; (b) it bears, by way of derogation from points B(1) and B(2)(b) of Annex II to Decision 2003/803/EC, the Croatian emblem printed in the upper quarter of the cover page, above the words Republika Hrvatska, on a blue background (PANTONE REFLEX BLUE). Article 2 This Regulation shall enter into force subject to and on the date of the entry into force of the Treaty of Accession of Croatia. It shall apply until 30 June 2016. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 July 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 146, 13.6.2003, p. 1. (2) OJ L 312, 27.11.2003, p. 1.